DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to in accordance with PCT Article 7.  Drawings shall be required when they are necessary for the understanding of the invention, see MPEP 1825.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).
A tip of the first rod-like part, as claimed in Claim 3; this objection may be overcome by labeling the first rod tip in one of Figures 2-4
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1-4 are objected to because of the following informalities:
Claim 1, Lines 3-6, the limitation “a pump body including a liquid storage part, a suction passage configured to allow communication between the liquid storage part and the liquid tank and a discharge passage configured to discharge a liquid in the liquid storage part to outside”, should read --a pump body including a liquid storage part, a suction passage configured to allow communication between the liquid storage part and the liquid tank, and a discharge passage configured to discharge a liquid from the liquid storage part to outside--
Claim 1, Lines 10-14, the limitation “the liquid is sucked into the liquid storage part from the liquid tank through the suction passage by a volume expansion of a liquid storage space formed between the liquid storage part and the plunger while the liquid is discharged from the discharge passage by a volume reduction of the liquid storage space as the plunger reciprocally moves”, should read --the liquid is sucked into the liquid storage part from the liquid tank through the suction passage by a volume expansion of a liquid storage space formed between the liquid storage part and the plunger, while the liquid is discharged through the discharge passage by a volume reduction of the liquid storage space as the plunger reciprocally moves--
Claim 4, Line 3, the term “the other end”, should read --a second end--
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the limitation “a check valve configured to allow only a flow of the liquid from the liquid tank to the liquid storage space is disposed in the second suction passage”, in Lines 18-19, is indefinite.  The check valve in the second suction passage is labeled as Element 27, which is shown in Figures 2-4.  Regardless of whether the check valve is closed or not, fluid flow is still allowed to flow from the liquid tank 16 to the first suction passage.  Therefore, it is not clear how a check valve located in the second suction passage is able to prevent any flow besides flow from the liquid tank to the liquid storage space, since the check valve allows other flows at all times.  For the purpose of examination, the limitation will be interpreted as “a check valve disposed in the second suction passage configured to regulate fluid flow through the second suction passage from the liquid tank to the liquid storage space.”
As to Claim 3, the phrase “first rod-like part”, in Line 3, and repeated in Line 5, is indefinite.  The phrase "rod-like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim unascertainable. See MPEP §2173.05(d).  This rejection may be overcome by removing the -like, and solely using the term "rod” to describe the first rod part.
The limitation “a second rod-like part coaxially formed on a tip of the first rod-like part”, in Line 5, is indefinite.  The phrase "second rod-like", repeated in Lines 5, 6 & 7, renders the claim 

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As to Claim 1, the prior art of record teaches a plunger pump with a tank, a body, a liquid storage part, multiple passages and a plunger but does not teach each of the limitations of the claim.  For instance, Tridgell (U.S. Patent 3,064,581) teaches a liquid storage part (B) with a plunger 18 reciprocating within to expand and reduce the volume of the liquid storage space.  However, since the plunger 18 extends all the way across the width of the liquid storage part, a flow of liquid from the liquid tank to the liquid storage space, via the second suction passage is prevented.  If one of ordinary skill in the art were to consider Element A part of the liquid storage tank, then the volume of the space would not vary during plunger reciprocation.  Humburg (U.S. PGPub 2005/0047941) shows structure which is similar to the claimed invention, but the fluid flows in a reverse direction compared to the claimed structure.  Therefore, the check valves would not function as claimed.  Konishi (JPH06280741 - see attached translation) also teaches similar structure, but each of the check valves is on the discharge side of the liquid storage space, so the claimed check valve in the second suction passage would not regulate the flow through the second suction passage from the liquid tank to the liquid storage space.  Therefore, 
Claims 2-4 depend on Claim 1, and would therefore also be found allowable.

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/Examiner, Art Unit 3746